                 Case 2:19-cv-00103-JAM-DB Document 25 Filed 10/02/20 Page 1 of 2


           1 LEWIS BRISBOIS BISGAARD & SMITH LLP
             SHANE SINGH, SB# 202733
           2   E-Mail: Shane.Singh@lewisbrisbois.com
             NOLAN W. KESSLER, SB# 327178
           3   E-Mail: Nolan.Kessler@lewisbrisbois.com
             2020 West El Camino Avenue, Suite 700
           4 Sacramento, California 95833
             Telephone: 916.564.5400
           5 Facsimile: 916.564.5444

           6 Attorneys for Defendants, ALHAMBRA & O
             ASSOCIATES and CHANG HAAN
           7

           8

           9                                     UNITED STATES DISTRICT COURT

          10                      EASTERN DISTRICT OF CALIFORNIA, SACRAMENTO DIVISION

          11

          12 SCOTT JOHNSON,                                    CASE NO. 2:19-cv-00103-JAM-DB

          13                       Plaintiff,                  ORDER GRANTING STIPULATION TO
                                                               TAKE DEPOSITIONS AFTER THE
          14             vs.                                   DISCOVERY CUTOFF

          15 ALHAMBRA & O ASSOCIATES, a                        The Hon. John A. Mendez
             California General Partnership; CHANG
          16 HAAN, an individual; and DOES 1-10,

          17                       Defendants.                 Action Filed:   January 16, 2019
                                                               Trial Date:     March 1, 2021
          18

          19

          20

          21

          22

          23

          24

          25

          26

          27

          28
LEWI
S
BRISBOI        4813-5543-5213.1                          1                 Case No. 2:19-cv-00103-JAM-DB
S                    ORDER GRANTING STIPULATION TO TAKE DEPOSITIONS AFTER THE DISCOVERY CUTOFF
BISGAAR
                 Case 2:19-cv-00103-JAM-DB Document 25 Filed 10/02/20 Page 2 of 2


           1            Having read and considered the parties’ Stipulation to Take Depositions After the

           2 Discovery Cutoff, and with good cause appearing, it is hereby ordered that Defendants Alhambra

           3 & O Associates’ and Chang Haan’s depositions may be taken after the discovery cutoff, and

           4 Defendants shall submit to depositions on October 21, 2020.

           5            IT IS SO ORDERED.

           6

           7    DATED: October 2, 2020                           /s/ John A. Mendez
                                                                 HONORABLE JOHN A. MENDEZ
           8
                                                                 UNITED STATES DISTRICT COURT JUDGE
           9

          10

          11

          12

          13

          14

          15

          16

          17

          18

          19

          20

          21

          22

          23

          24

          25

          26

          27

          28
LEWI
S
BRISBOI        4813-5543-5213.1                          2                 Case No. 2:19-cv-00103-JAM-DB
S                    ORDER GRANTING STIPULATION TO TAKE DEPOSITIONS AFTER THE DISCOVERY CUTOFF
BISGAAR
